United States Court of Appeals
                      For the First Circuit


No. 00-2290

                      JUAN R. ORTIZ-GONZALEZ,

                       Plaintiff, Appellee,

                                v.

                             FONOVISA,

                       Defendant, Appellant.

No. 01-1004

                      JUAN R. ORTIZ-GONZALEZ,

                       Plaintiff, Appellee,

                                v.

              DISTRIBUIDORA NACIONAL DE DISCOS, INC.,

                       Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this court issued on January 17, 2002, is
amended as follows:

     On page 3, line 1, replace "Senior Circuit Judge" with "Senior
Circuit Judge".

     On page 3, line 20, replace "*" with "1", and make same change
in footnote. Make similar replacement for all other footnotes (2
through 9).

    On page 12, line 2, replace "waived" with "waved".
2